



FORM OF LOAN NOTICE


Date: March 19, 2020


To: Wells Fargo Bank, National Association, as Lender Wells Fargo Corporate
Banking
90 S 7th Street, 15th Floor MAC N9305-152
Minneapolis, MN 55402
Ladies and Gentlemen:


Reference is made to that certain letter agreement, dated as of May 17, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), by and between SONOCO PRODUCTS COMPANY, a South Carolina
corporation (the "Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Lender.


The undersigned hereby requests (select one):


☐ The borrowing of the Term Loan
☐ A conversion of the Term Loan
☒ A continuation of the Term Loan
1.On March 19, 2020 (a Business Day) (the "Credit Extension Date").


2.In the amount of $200,000,000.


3.Comprised of: ☐ Base Rate Loans
☒ Eurodollar Rate Loans
4.For Eurodollar Rate Loans: with an Interest Period of 1 month.


The Borrower hereby represents and warrants that the conditions specified in
[Paragraph 2(a) and] Paragraph 2(b) of the Agreement shall be satisfied on and
as of the date of the Credit Extension Date.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. "pdf' or "tif') shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]














--------------------------------------------------------------------------------






SONOCO PRODUCTS COMPANY,a South Carolina corporationBy:/s/ W. Patrick
YoungbloodName:W. Patrick YoungbloodTitle:Assistant Treasurer/Director of Global
Tax





































































LOAN NOTICE
SONOCO PRODUCTS COMPANY





